Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a proportioner system” at line 2, which comprises a first electrically conductive layer configured to deliver electricity as a data signal.  The data a proportioner system”.  At line 13, “the proportioner system” is ambiguous as it cannot be determined to which proportioner system reference is being made (i.e., the actual proportioner system which is positively recited at line 2, or the intended-use proportioner system of line 13 which further defines a data signal that the conductive layer is capable of handling).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 8-11, 13, 14 and 16 (1 and 4-10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bourget (US 2006/0289561).

Bourget discloses:

 A fluid delivery system, comprising:  

a proportioner system (this limitation is met in that Applicant’s “proportioner system” is described at Applicant’s para. 0002 as a type of stationary pumping system, where as Bourget also discloses such a pumping system including a smart hose, ASU, pump, valving, and controller which communicates with pressure sensors to control the heaters in response to the sensed temperature; see para. 0014-0015, 0019 and the end of 0021, and FIG 1) having one or more smart hoses, wherein a smart hose of the one or more smart hoses comprises:
a fluid conduit (written description, element 16) configured to deliver a fluid; and
a first electrically conductive layer comprising a wound wire (40/42 are wires that are wound around the hose) configured to deliver electricity through a length of the smart hose; and
 smart hose and configured to transmit sensor data through the first conductive layer (e.g., para. 0017, 0018), wherein the first electrically conductive layer is configured to deliver the electricity as a data signal, as electric power, or a combination thereof (the wires 40, 42 are so capable), and wherein the data signal comprises information incoming from a proportioner system (this further defines a capability of the wire to carry a type of data signal that comes from a proportioner system, and does not amount to a capability of “the proportioner system” introduced at line 2, where Bourget’s wires are capable of carrying such a data signal that comes from a proportioner system; alternatively, should it be determined that this limitation positively recites a capability of the “proportioner system” introduced at line 2, note that the sensors 32, 34 are described to be resistance temperature detectors (RTDs) or thermistors (see end of para. 0017), and that RTDs and thermistors operate by receiving a constant current, which in context must be supplied from the “proportioner system” of line 2 which is read to include Bourget’s disclosed ASU (para. 0014-0015, and the end of para. 0021) including pumps, valving and controller which communicates with pressure sensors to control the heaters in response to the sensed temperature), and wherein the proportioner system is configured to deliver a first fluid from one or more storage tanks through the smart hose (Bourget’s proportioner system (the ASU including pumps, valving and controller which communicate with the pressure sensors to control the heaters in response to the sensed temperature) is disclosed to be capable of delivering, for example hot melt adhesive, from a storage tank such as tank 16 into Bourget’s smart hose).
4.    The system of claim 1, wherein the information comprises a fluid pressure, a tank level, a remaining quantity of fluid, a fluid flow rate, a fluid temperature, a pump information, a text, an audio, a video, a multimedia, a virtual reality data, an augmented reality data, or a combination thereof (the first electrically conductive element itself is capable of transmitting such data; alternatively note that wires 40, 42 are disclosed to transmit fluid temperature signals).
8.    The system of claim 1, wherein the data signal comprises information delivered to a proportioner system (the first electrically conductive element is capable of delivering such a data signal).
9.    The system of claim 8, wherein the information comprises an audio, a text, a video, a multimedia, a command to the proportioner system, a request for proportioner system information, or a combination thereof (the first electrically conductive element is capable of delivering such a data signal).
10.    The system of claim 1, comprising a spray gun (20) fluidly and communicatively coupled to a proportioner (14, 16, 32) via the smart hose.

11.    A method of manufacturing a flexible smart hose, comprising:
manufacturing a hollow conduit (written description, element 16), wherein the hollow conduit is configured to deliver a fluid via a proportioner system (it is capable of delivering fluid via a proportioner system, such as that described at para. 0019 and as shown at FIG 1; note however that this is not construed as a positively recited method step because it merely recites a capability of a hose that is positively recited as being manufactured);
manufacturing a first conductive layer comprising a wound wire (40, 42 and/or 74 are wires that wound around the hose), wherein the first conductive layer is configured to deliver electricity through a length of the smart hose; 
disposing one or more sensors (32, 34) on the first conductive layer included in the flexible smart hose and configured to transmit sensor data through the first conductive layer; and
manufacturing an external jacket (86, 88 and/or 90), wherein the external jacket comprises the topmost layer of the smart hose,
wherein the first electrically conductive layer is configured to deliver the electricity as a data signal, as electric power, or a combination thereof (the wires 40, 42 are so capable), and wherein the data signal comprises information incoming from a proportioner system (this further defines a capability of the wire to carry a type of data signal that comes from a proportioner system, and does not amount to positive recitation of a proportioner system, where Bourget’s wires are capable of carrying such a data signal that comes from a proportioner system; alternatively, note that the sensors 32, 34 are described to be resistance temperature detectors (RTDs) or thermistors (see end of para. 0017), and that RTDs and thermistors operate by receiving a constant current, which in context must be supplied from a “proportioner system” which is read to include Bourget’s disclosed ASU (para. 0014-0015, and the end of para. 0021) including pumps, valving and controller which communicates with pressure sensors to control the heaters in response to the sensed temperature), and wherein the proportioner system is configured to deliver a first fluid from one or more storage tanks through the smart hose (this merely further defines the proportioner system which is intended for use with the positively-recited conductive layer and does not operate to transform the proportioner system into a positively-recited element of the claim; alternatively the proportioner system can be read as Bourget’s ASU including pumps, valving and controller which communicate with the pressure sensors to control the heaters in response to the sensed temperature, and is disclosed to be capable of delivering, for example hot melt adhesive, from one or more storage tanks, such as tank 16, into Bourget’s smart hose).


14.    The method of claim 11, comprising manufacturing a smart hose fitting (48, 56), wherein the smart hose fitting is configured to deliver the electricity to the first conductive layer.
16.    A fluid delivery system, comprising:
a proportioner system (the ASU, pump, valving, and controller which communicates with pressure sensors to control the heaters in response to the sensed temperature; see para. 0014-0015, 0019 and the end of 0021, and FIG 1; “proportioner system” is described at Applicant’s para. 0002 as a type of stationary pumping system, where as Bourget also discloses such a pumping system at these elements) configured to control a pressure, a temperature, a flow, or a combination thereof, of a first fluid or of a second fluid;
at least one smart hose (10) configured to deliver the first or the second fluid to a spray gun, wherein the at least one smart hose comprises a hollow conduit (written description, element 16) configured to deliver the first or the second fluid and a first conductive layer comprising a wound wire (40, 42, 74 are wires that are wound around the hose) configured to deliver electricity through a length of the at least one smart hose; and 
one or more sensors (32, 34) disposed on the first conductive layer included in the at least one smart hose and configured to transmit sensor data through the first conductive layer,
wherein the first electrically conductive layer is configured to deliver the electricity as a data signal, as electric power, or a combination thereof (the wires 40, 42 are so capable), and wherein the data signal comprises information incoming from the proportioner system or outgoing to the proportioner system (this further defines a capability of the wire to carry a type of data signal that comes from or goes to the proportioner system, and does not amount to a capability of “the proportioner system” introduced at line 2, where Bourget’s wires are capable of carrying such a data signal that comes from or goes to the proportioner system; alternatively, should it be determined that this limitation positively recites a capability of the “proportioner system” introduced at line 2, note that the sensors 32, 34 are described to be resistance temperature detectors (RTDs) or thermistors (see end of para. 0017), and that RTDs and thermistors operate by receiving a constant current, which in context must be supplied from the “proportioner system” of line 2 which is read to include Bourget’s disclosed ASU (para. 0014-0015, and the end of para. 0021) including pumps, valving and controller which communicates with pressure sensors to control the heaters in response to the sensed temperature; alternatively this limitation is met in that the sensors provide data to the proportioner system as mapped above).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, 13-16 and 20 (1 and 4-10 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourget in view of Shoap (US 2009/0071665).
Alternatively, regarding all of claims 1, 4-11, 13-16 and 20, and as required of claims 1, 11 and 16, should it be determined that Bourget’s elements 40, 42, 74 do not constitute the claimed layer, then see Shoap, which teaches that it was known in the art at the time of invention to form a conductor in a smart hose in the form of a conductive layer which comprises a braided layer (see para. 0093: member 120 is alternatively embodied as a “a flat woven conductive fabric”).  It would have been obvious to one of skill in the art at the time of invention to form a conductive layer comprising a braided layer (in place of, or supplemental to the conductive wire) in Bourget’s hose to similarly conduct electricity/signals through Bourget’s hose.
Regarding claims 5 and 20, Bourget discloses the invention as claimed with exception to the second smart hose as claimed.  Shoap teaches that it was known in the art at the time of invention to use a second smart hose, wherein the second smart hose is configured to attach to and end the smart hose to increase a length of the smart hose (see FIG 4).  To increase the length of Bourget’s hose, it would have been obvious to use a second smart hose, as taught by Shoap and as claimed.
Regarding claim 6, Bourget discloses the invention as claimed with exception to the second smart hose as claimed.  Shoap teaches that it was known in the art at the time of invention to use a second smart hose configured to deliver a second fluid independent of a first smart hose (see the parallel arrangement of smart hoses 500F, 500G).  To deliver fluid to more than one location, it would have been obvious to use first and second smart hoses in parallel, as taught by Shoap and as claimed.  Note that Bourget discloses wherein the proportioner system comprises a control system (the “controller”) and discloses actuators (solenoid-controlled dispensing or discharge control valving), but does not disclose the processor to comprise a processor communicatively coupled to the one or more actuators.  However it was well-known in the art at the time of invention to embody a controller using a processor which is communicatively coupled to such 
Regarding claims 7 and 14, Bourget discloses the invention as claimed with exception to the fitting for fluidic and electrical coupling with another smart hose.  Shoap teaches that it was known in the art at the time of invention to extend a smart hose using a smart hose fitting for fluidic and electrical coupling to a second smart hose (see para. 0068).  To extend the range of Bourget’s hose, it would have been obvious to use a fitting for fluidic and electric coupling to a second smart hose, as taught by Shoap and as claimed.
Regarding claim 15, crimping was well-known in the art at the time of invention (admitted as prior art as Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to connect the smart hose via crimping to prevent disconnection thereof.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Applicant argues that the references do not disclose a proportioner system.  In response, precise elements of Bourget’s disclosure are tracked to the claimed “proportioner system”, consistent with Applicant’s claims and specification, in the rejection above. 
Applicant argues that the capabilities of the conductive layer require a certain reading of the proportioner system.  In response, the Examiner disagrees as these capabilities plainly define the conductive layer itself.  Alternatively, should it be determined that they do further define the proportioner system, these limitations are also met in that the proportioner system is read to include that which provides a constant current to the sensors via the conductive layer in order for the sensors to 
Note that Applicant is free to amend the claims to explicitly recite that the proportioner system is capable of delivering electricity along the conductive layer in order to clarify the claims (rather than relying on limitations that are drawn to a capability of the conductive layer to receive electricity from a proportioner system).
Note that in claim 11, there is no alleged positive recitation of a proportioner system, as all introductions of “a proportioner system” are intended-use limitations to define capabilities of other components.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/23/2021